Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00868-CV

                     FORT DUNCAN MEDICAL CENTER INC.,
                                 Appellant

                                           v.
Edwin Martin and Esther Martin, Individually and as Representative of the Estate of Robert
                   Edwin MARTIN and Esther Martin, Individually
                 and as Representative of the Estate of Robert Martin,
                                       Appellees

             From the 365th Judicial District Court, Maverick County, Texas
                        Trial Court No. 10-12-26093-MCVAJA
                   Honorable Amado J. Abascal, III, Judge Presiding

   BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    Costs are assessed against the party that incurred them.

    SIGNED May 28, 2014.


                                             _________________________________
                                             Sandee Bryan Marion, Justice